Citation Nr: 1620794	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  12-29 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for lumbar disc disease with spondylosis.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1978 to October 1982, as well as service in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a March 2014 videoconference hearing before the undersigned.  A Board Hearing Transcript (Tr.) of the proceeding is of record.  In April 2015, the case was remanded by the Board for further development.  It has now been returned for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of lumbar disc disease with spondylosis.

2.  The Veteran was treated for lumbar and muscle strain in service, but his service treatment records do not show a diagnosis of arthritis or treatment for lumbar disc disease or spondylosis.

3.  A chronic low back disability was not present during service, manifest within one year of the Veteran's separation from service, nor productive of symptoms continuously beginning within one year of service separation.

4.  The Veteran's current lumbar disc disease with spondylosis is not related to an in-service event, injury, or disease.
CONCLUSION OF LAW

The criteria for service connection for lumbar disc disease with spondylosis are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

VA's duty to notify has been satisfied through a notice letter provided to the Veteran in April 2010 that fully addressed all notice elements for his claim prior to initial adjudication in October 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has satisfied the duty to assist in obtaining existing records in support of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with claims file, and all available post-service VA and private treatment records identified by the Veteran and relevant to the issue on appeal were requested and associated with the claims file.  In April 2015, the issue was remanded in order to obtain the Veteran's Social Security Administration records and to provide the Veteran with an additional opportunity to submit medical treatment records or to identify outstanding treatment records.  The Veteran's Social Security Administration records were obtained and associated with the claims file.  A January 2016 letter to the Veteran requested that he identify any additional treatment records not yet obtained.  The Veteran did not respond to this request, and a supplemental statement of the case was issued in March 2016 which included consideration of the Veteran's Social Security Administration records.  The Veteran and his representative responded in March 2016 indicating that they had no further evidence to submit.  The Board therefore finds that there are no outstanding medical records which have yet to be obtained, and there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In addition to the documentary evidence, the Veteran's March 2014 Board hearing testimony is of record.  At the hearing, the issue on appeal was identified, the Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran has been afforded a September 2010 VA examination.  The Board finds the VA examination report is adequate for the purposes of adjudicating the claim, as it involved a review of the pertinent medical history as well as appropriate evaluation of the Veteran and his current symptomatology, and provided an adequate basis for the diagnosis and etiological opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection 

The Veteran asserts that he has a current back disability which was incurred during his active duty service.  At the March 2014 Board hearing, the Veteran testified that he first injured his back in 1980 or 1981 while playing basketball on board the U.S.S. Lexington.  Board Hearing Tr. 2-3.  He stated that he was medically treated for a muscle tear and placed on bed rest, and that after that he had to be treated several more times for back pain in service.  Id. at 4.  The Veteran stated that after separation, he again had a flare up of back pain within a few months, and would have recurring back pain every 2 to 3 months.  Id. at 5-6.  The Veteran has also submitted written statements describing how he injured his back playing basketball in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board also considers presumptions where applicable.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

	A. Current Disability

The requirement of having a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the evidence clearly shows that the Veteran has a current disability of the lumbar spine.  The Veteran's VA and private treatment records include a December 2007 MRI showing disc desiccation with tear involving the posterior margin of the disc at L4-L5 and multifactor compromise of the lateral recesses and the neural foramina.  In February 2010, he reported having chronic back pain due to bulging and ruptured discs in his lower back.  He was diagnosed with chronic back pain.  A May 2009 lumbar spine MRI showed disc herniation at L4-L5, and a January 2010 X-ray showed L5-S1 disc disease and spondylosis.  The September 2010 VA examiner diagnosed the Veteran with lumbar disc disease at L4-5 and L5-S1 with spondylosis.

The Board therefore finds that the Veteran does have a current disability of lumbar disc disease with spondylosis.  See id.

	B. In-Service Incurrence

The evidence also indicates that the Veteran did experience an injury to the back during his service.  The Veteran's service treatment records show that in May 1981, he complained of lower back spasms and pain, as well as leg pain.  He was diagnosed with moderate to severe back strain.  The Veteran was also treated in June 1981 for back pain, reporting that he had jumped up and pulled something in his back, resulting in pain mostly in the center of his back.  He was diagnosed with muscle strain.

The Board therefore turns to relating the current disability to this in-service incurrence event.  Shedden, 381 F.3d at 1167.  

	C. Applicable Presumptions

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.309, arthritis is classified as a "chronic disease."  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

In this case, the Veteran has not been given a diagnosis of arthritis of the spine.  However, his MRI findings have indicated possible degeneration in the spine, so the Board will consider whether the claim can be granted pursuant to the provisions of 38 C.F.R. §§ 3.307, 3.309.  However, the Board has reviewed all of the evidence, and does not find that the most probative evidence indicates chronicity during service, continuity of symptomatology since service, or manifestations of such symptoms within one year of the appellant's separation from service.

The only evidence in favor of the Veteran's claims on chronicity, continuity of symptomatology, and manifestations within one year of service separation consists of the Veteran's lay statements.  The Board finds, however, that these statements are of limited competency and lacking in credibility.  

While the Veteran is competent to report on symptoms such as back pain, his reports of having pain are not sufficient to determine the likely cause of such back pain, and identification of the same underlying etiology is a necessary component of "chronicity."  The Board cannot assume that a muscle strain is a form of arthritis.  The VA rating schedule of disabilities treats arthritis and muscle injuries as medically distinct disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5002-5010, 5017 (providing ratings for various forms of arthritis), § 4.73 (providing the rating schedule for muscle injuries) (2015).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board does not see a basis on the record that the Veteran, as a lay person, could competently diagnose or relate those disorders to one another.  In this case, the Veteran's testimony as to the cause of his low back pain appears to be testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376-77; (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  For the same reason the record provides no basis for finding that the distinction between or relationship between a muscle strain and lumbar disc disease or spondylosis is a medical issue falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  He has not reported an opinion by a medical expert which either indicates them are the same or relates the disorders to one another.  As a result, the Board finds that the Veteran's competency is restricted to his lay report of pain and seeking treatment during service.  See Jandreau, at 1377.  

The Board also finds that the assertions of the Veteran are not credible in light of inconsistencies with other evidence of record and based on the Veteran's other medical problems.  First, the Veteran's reports are not consistent with contemporaneous reports he made during medical evaluations not performed in conjunction with this claim.  The Veteran's September 1982 separation examination found the spine to be normal.  An October 1985 Naval Reserve examination also found the spine to be normal, and while the Veteran reported having neck strain due to a job accident in 1984, he also reported that he had no recurrent back pain.  The Veteran also reported having no recurrent back pain in April 1987, and his Reserve examination found the spine to be normal.  The Veteran's statements within his post-service treatment records also contradict his assertion that he has had continuous back pain since service.  In January 2010, he reported having chronic neck, shoulder, and back pain since being injured on the job two years earlier.  This evidence is inconsistent with the Veteran's claims that he had continuing back pain at the time of separation from service and in the years immediately following his separation from service.  

Furthermore, there is ample evidence of record indicating that the Veteran is not a reliable historian.  The Veteran's treatment records show that since at least April 2008, he has been frequently treated for a parietal brain lesion, resulting in loss of memory.  A June 2009 evaluation by Dr. T.S. noted that the Veteran was "not a good historian," and that it appeared that his medical problems began 2 years earlier with a work injury when he was hit in the head with a steel beam.  The Veteran also reported short and long-term memory problems in his July 2008 application to the Social Security Administration, and his February 2009 Social Security evaluation found that he had trouble with recall memory.  

The Board acknowledges that the Veteran may genuinely believe in what he has asserted, but the length of time which elapses from an event to its report reduces the reliability of the report due to the fallibility of human memory, and in this case, the Veteran's memory has been medically shown to be unusually impaired and unreliable.  See generally Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the Veteran's statements are of low credibility because of his faulty memory and inconsistencies with statements recorded both near in time to the original injury and prior to his head injury resulting in a faulty memory.  

As a result, the Board finds that the Veteran's lay statements, while of limited competency and credibility, are not entitled to significant probative value.  There being no other lay evidence, the Board turns to consider the medical evidence.

The medical evidence does not indicate that the Veteran's lumbar disc disorder or spondylosis has demonstrated chronicity since service.  See Walker, at 1338.  The Veteran's service treatment records show only treatment for spasms, back strain, and muscle strain.  There was no finding of arthritis or of any condition other than an acute injury which subsequently resolved.  The Veteran's spine was found to be normal at separation from service, and there was no finding of any continuing back problem.  The Board concludes that there was no "chronic" back disorder found during service. 

The preponderance of the evidence also does not show that a low back disorder was productive of symptoms continuously since service or manifested to a compensable degree within one year of the Veteran's separation from service.  The only evidence that the Veteran received treatment for back pain within one year of service comes from the Veteran's own lay statements which, as discussed above, have not been found to be reliable.  The remaining evidence does not suggest that a low back disability was present continuously since service or within one year of service separation, as the Veteran denied any back pain at his Reserve examinations in 1982 and 1985, and no back disorder was found at that time, and in January 2010, he reported that his pain began with a work injury two years earlier.  The Board concludes that service connection for lumbar disc disease with spondylosis is not warranted based on the basis of continuity of symptomatology or the post-service presumption for chronic diseases.  See 38 U.S.C.A. §§ 1112, 1113; see also 38 C.F.R. § 3.307(a).

As such, the Board concludes that service connection on a presumptive basis is not warranted for lumbar disc disease with spondylosis.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  The Board turns now to consider direct service connection.  See Walker, 708 F.3d at 1340.  

	D. Direct Nexus

The remaining element of service connection on a direct basis is a nexus between the current disability to the in-service incurrence event.  Shedden, 381 F.3d at 1167.  

In September 2010, the Veteran attended a VA examination of the spine.  The VA examiner stated that while there were a couple of entries regarding low back pain while in the military, the discharge examination was normal and Naval Reserve examinations were also negative for low back complaints.  He explained that his assessment in the military was that of back strain, and back strain did not cause, predispose, or accelerate the development of degenerative changes in the lumbar spine; he therefore was unable to find a nexus between the current back complaints and the complaints in service.

There are no contradictory medical opinions to the findings of the September 2010 VA examiner which would weigh in favor of the claim.

As discussed, the Board discounts the competency and credibility the Veteran's assertions that his lumbar disc disease with spondylosis began in service and has continued to the present.  The remaining evidence shows a first complaint of back pain many years after his separation from service, and the passage of so many years between discharge from active service and the documentation of a claimed disability is also a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the evidence does show that the Veteran incurred injury to the low back in service, the only competent and probative medical opinion of record found that this injury is not related to his current diagnosis.  The VA examiner provided ample explanation for his finding, explaining that back strain did not cause, predispose, or accelerate the development of degenerative changes in the lumbar spine.  The only opposing argument to this finding is the assertion of the Veteran himself, but as was discussed above, the Veteran is not a medical professional and is not competent to provide a medical opinion on the relationship between a complex disease such as lumbar disc disease with spondylosis and muscle strain incurred many years earlier.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The most probative opinion on this question is, therefore, that which was rendered by the September 2010 VA examiner, and this examiner, after having both examined the Veteran and fully reviewing the claims file, found that lumbar disc disease with spondylosis was not incurred in or related to service.

For the foregoing reasons, the Board finds that the preponderance of the evidence demonstrates that the Veteran's lumbar disc disease with spondylosis is not related to his active service.  Thus, the Board concludes that service connection on a direct basis is not warranted for this disability.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b).  Accordingly, the claim of entitlement to service connection for lumbar disc disease with spondylosis is denied.


ORDER

Entitlement to service connection for lumbar disc disease with spondylosis is denied.



____________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


